COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §

 DEREK HASSAN PRIDE,                           §              No. 08-16-00313-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               112th District Court

 THE STATE OF TEXAS,                           §             of Upton County, Texas

                      State.                   §            (TC# 15-09-U1083-DPO)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 11, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLAT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gonzalo P. Rios, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before October 11, 2017.

       IT IS SO ORDERED this 15th day of September, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.